Citation Nr: 0908224	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  01-03 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial, compensable disability rating 
for residuals of gall bladder polyp, status-post laparoscopic 
cholecystectomy.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the lumbosacral 
spine.

3.  Entitlement to an initial, compensable disability rating 
for residuals of multiple cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to July 
2000; and had one year, three months, and 21 days of prior 
active service.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 decision of the 
RO that, in pertinent part, granted service connection for 
residuals of gall bladder polyp, status-post laparoscopic 
cholecystectomy, evaluated as 0 percent (noncompensable) 
disabling; granted service connection for degenerative disc 
disease of the lumbosacral spine, evaluated as 10 percent 
disabling; and granted service connection for residuals of 
multiple cysts, evaluated as 0 percent (noncompensable) 
disabling.  Each award became effective August 2000.  The 
Veteran timely appealed for higher, initial disability 
ratings.

In October 2006, the Board remanded the matters for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

The Veteran contends that each of the service-connected 
disabilities is more severe than currently rated, and 
warrants a higher initial disability rating.

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Residuals of Gall Bladder Polyp, Status-Post
Laparoscopic Cholecystectomy 

In March 2000, the Veteran was afforded a VA contract 
examination to evaluate the severity of his gall bladder 
polyps.  X-rays revealed benign polyps of 4 millimeters 
within the gall bladder.  Following the October 2006 Board 
remand, the Veteran has described a greater level of 
disability resulting in surgery.  VA medical reports 
associated with the claims folder following the October 2006 
remand include a September 2002 report reflecting that the 
Veteran underwent a laparoscopic cholecystectomy.  Records 
reveal that additional gall bladder studies were recommended 
in July 2004.

Degenerative Disc Disease of the Lumbosacral Spine 

The report of a March 2000 VA contract examination includes a 
diagnosis of degenerative disease, lower back, with finding 
of marked facet sclerosis of the lumbosacral junction 
consistent with lumbar spondylosis.  Following the October 
2006 Board remand, the Veteran has described worsening pain 
when driving and the need to take pain medications.  VA 
medical reports associated with the claims folder following 
the October 2006 remand reflect treatment for low back 
disability.  

Residuals of Multiple Cysts 

A VA contract examiner in March 2000 reported abnormal skin 
findings-including lipomas on the Veteran's forearms, upper 
arms, back, and abdomen.  The Veteran claimed in November 
2007 that the disability had required treatment since the 
most recent VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA 
examination, for evaluation of the 
service-connected residuals of gall 
bladder polyp, status-post laparoscopic 
cholecystectomy.  All appropriate tests 
should be conducted.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should note review of the file.  

The examiner should identify the 
residuals, if any, of the service-
connected gall bladder polyp, and 
indicate whether these residuals were 
implicated in the need for the 
cholecsyectomy.
 
2.  Afford the veteran a VA neurological 
examination and a VA orthopedic 
examination, for evaluation of the 
service connected degenerative disc 
disease of the lumbosacral spine.  All 
appropriate tests, including X-rays, 
should be conducted.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner(s), and the examination report 
should note review of the file.  

The examiner should identify all current 
neurological symptoms associated with the 
Veteran's lumbar spine disability.  The 
examiner should specify the nerves 
involved, note whether there is 
associated atrophy, or weakness, and 
express an opinion as to the severity of 
the disability for each nerve involved.

The examiner should specifically report 
the ranges of motion of the thoracolumbar 
spine, or whether any segment of the 
spine is ankylosed.  

If ankylosed, the examiner should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation, or neurologic symptoms due 
to nerve stretching.

The examiner should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician); 
specifically, whether, over the last 12-
month period, the Veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

The examiner should also render specific 
findings as to whether there is listing 
of the whole spine to one side, and 
whether the Goldthwaite's sign is 
positive; and whether there is any 
abnormal spine contour (such as 
scoliosis, reverse lordosis, or abnormal 
kyphosis).

These specific findings are needed to 
rate the Veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

3.  Afford the veteran an appropriate VA 
examination, for evaluation of the 
service-connected residuals of multiple 
cysts.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner, 
and the examination report should note 
review of the file.  

The examiner should report the percentage 
of the whole body, and the percentage of 
exposed areas affected by the service-
connected skin disability.  The examiner 
should indicate whether the skin 
disability has required constant or near-
constant systemic therapy during the past 
12-month period.

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected 
residuals of multiple cysts from those of 
other skin conditions.   

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal-taken into consideration all 
applicable rating criteria, and staged 
ratings pursuant to Fenderson, supra.  If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran until he is notified by 
the RO or AMC; however, the Veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2008).  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




